Order entered July 23, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00558-CV

                       IN RE MICHAEL RAMBERANSINGH, Relator

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-54515-2010

                                            ORDER
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is conditionally GRANTED. The Court ORDERS the trial judge, the Honorable Benjamin N.

Smith, Judge of the 380th Judicial District Court, to VACATE the portion of his March 22, 2013

Order of Enforcement by Contempt and Suspension of Commitment (Possession or Access) that

awards real party in interest eighty additional days of possession.

        Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.

        We ORDER that relator recover his costs of this original proceeding from real party in

interest.

                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE